Motion for Temporary Relief Granted and Order filed January 7, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00246-CV
                                    ____________

HUNTER BUILDINGS & MANUFACTURING, L.P., HUNTER BUILDING,
    L.L.C., AND HUNTER BUILDINGS INTERNATIONAL, L.L.C., BBG
        GROUP, L.L.C., MILO NICKEL AND THOMAS MICHAEL
                        LEBLANC, Appellants

                                          V.

                         MBI GLOBAL, L.L.C., Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-50193

                                      ORDER

      This is an appeal from a judgment signed December 9, 2011. On January 3,
2013, appellants filed an emergency motion in this court for temporary relief.
Appellants request a stay pending our decision on their motion, also filed January
3, 2013, challenging the trial court’s order of December 19, 2012, deciding the
contest to appellants’ affidavits of net worth.
       It appears from the facts stated in the motion that appellants’ rights will be
prejudiced unless immediate temporary relief is granted. Accordingly, we grant the
motion for temporary relief and issue the following order.

       We ORDER that execution of the judgment be stayed in trial court cause
number 2008-50193, styled Hunter Buildings & Manufacturing, L.P., Hunter
Building, L.L.C., and Hunter Buildings International, L.L.C., BBG Group, L.L.C.,
Milo Nickel and Thomas Michael LeBlanc v. MBI Global, L.L.C, until further order
of this court.

       The reporter’s record of the hearing on the contest is to be filed in this court
on or before January 18, 2013. Appellants’ amended motion challenging the trial
court’s order of December 19, 2012, is due seven (7) days after the reporter’s
record is filed.    Appellee’s amended response is due seven (7) days after
appellant’s amended motion is filed.



                                   PER CURIAM

Panel consists of Justices Christopher, Jamison, and Busby.